Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
 	Applicant has appeared to invoke 35 U.S.C. 112(f) in claim 1.  The “sliding assembly” “eccentric oscillating member” and “connecting assembly” recited in claim 1 (see paragraph 32 publication of the application).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over  Applicant Admitted Prior art Tang et al (CN 106077903A) in views of Even et al (3396263) and Applicant Admitted Prior art Fujie et al (JP 04182073).
 	For claim 1, Tang teaches rotating arc sensor (fig.1) (abstract, line 1), comprising a motor (3), a connecting rod (2) for driving a welding gun to perform an annular movement (abstract)(fig.1), a sliding assembly (5) for supporting a weight of the connecting rod (2) and supporting a free movement of a first end of the connecting rod (the top part of element 2) (abstract), and an eccentric oscillating member (4) for driving a second end (the bottom half of element 2 at around element 4) of the connecting rod (2) to perform the annular movement (par.20 of machine translation which teaches that element 4 is adjusted structure) (abstract), wherein a center of a rotating shaft (31 as shown in fig.2) of the motor (3) is provided with a hollow cavity configured for communicating with both ends of the motor (3), the sliding assembly (5) is disposed at a top end of the motor (3), and the first end of the connecting rod (2) protrudes out of the top end of the motor (3) through the hollow cavity (element 2 goes thru cavity of element 5 as shown in fig.1) and is connected with the sliding assembly (5); the eccentric oscillating member (4) comprises a first flange (401), wherein the first flange (401) is sleeved over the rotating shaft (31) of the motor (3) (abstract).
 	Tang fails to teach the eccentric oscillating member comprises a first flange and a second flange the second flange is disposed on the first flange, and a circle center of the second flange is offset from a circle center of the first flange, the other end of the connecting rod extends into the second flange and is connected with an inner wall of the second flange through a bearing assembly, the second end of the connecting rod is provided with a connection assembly for connecting with the welding gun.
	Fujie teaches, similar rotating motor, the eccentric oscillating member comprises a first flange (1 as shown in fig.1 and 2) and a second flange (2 as shown in fig.1 and 2),  the second flange (2 as shown in fig.1 and 2) is disposed on the first flange (1 as shown in fig.1 and 2), and a circle center of the second flange (the center of element 2 as shown in fig.2 and 4) is offset from a circle center of the first flange (the center of element 1 as shown in fig.2 and 4) (the center of element 2 looks offset or out phase than the center of element 1 as shown in fig.2 and 4), the other end of the connecting rod (20 as shown in fig.1) extends into the second flange (2 as shown in fig.2 and 4) and is connected with an inner wall of the second flange (the inner wall of element 2 as shown in fig.2 and 4) through a bearing assembly (26 as shown in fig.2 and 4) (abstract).
	It would have been obvious to one ordinary skill in the art before the effective period to modify end connection of Tang to include a second flange the second flange is disposed on the first flange as taught and suggested by Fujie for purpose of providing automate arc welding by constituting an eccentric rotary body by combination of outside and inside eccentric rings, changing optionally the phase difference of both eccentric rings by using a phase difference holding means and a locking means and changing automatically the quantity of eccentricity of the eccentric rotary body (Fujie, abstract). Furthermoe, the combination of Tang with Fujie do not teach the second end of the connecting rod is provided with a connection assembly for connecting with the welding gun.
	
Even teaches, similar rotating motor, the second end of the connecting rod (the shaft 22 which connect to the end of assembly of element 20 as shown in fig.2) connection of element is provided with a connection assembly for connecting with the welding gun (10 as shown in fig.2). 
It would have been obvious to one ordinary skill in the art before the effective period to modify end connection of Tang, as modified by Fujie, to include connecting with the welding gun as taught and suggested by Even for purpose of providing adjustments over a wide range of oscillation diameters and rates of movement and improving tensile strength (Even, col.1, lines 40-43). 	For claim 5, Tang further teaches wherein the second flange (402) is adjustably disposed on the first flange (401) (abstract). 	For claim 6, Tang further teaches wherein a surface of the first flange (401) for contacting the second flange (402) is provided with a groove region (402 is connect to interior side of element 401), and an end of the second flange (402) is disposed in the groove region and slides in the groove region along a wall surface of the groove region (fig.1)(abstract). 	For claim 7, Tang further teaches wherein the groove region (the interior side of element 401) is provided with a circular threaded hole for fixing the second flange (401) in cooperation with a bolt (7), and the end of the second flange (402) is provided with a waist hole corresponding to the circular threaded hole (the bolt 7 is threaded thru hole 402 as shown in fig.1). 	For claim 8, Tang further teaches wherein an eccentricity graduated scale (4) is further disposed on the surface of the first flange (401) for contacting the second flange (402), and the end of the second flange (402) is provided with scribed lines for indicating a current eccentricity (abstract) (fig.1). 	For claim 9, Tang further teaches wherein the bearing assembly (35) comprises a bearing and a bearing sleeve (501), an inner ring of the bearing is sleeved over the second end of the connecting rod (2), an outer ring of the bearing cooperates with an inner wall of the bearing sleeve (501) through an interference fit, and an outer wall of the bearing sleeve (501) cooperates with the inner wall of the second flange through the interference fit (abstract).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior art Tang et al (CN 106077903A) in views of Even et al (3396263) as applied to claims above, and further in view of Liu et al (2017/0138761).
Tang, as modified by Even, teaches all the limitation as previously set forth except for  wherein an end of the rotating shaft is provided with a magnetic ring, the magnetic ring rotates together with the rotating shaft, and the motor is provided with an encoder for reading rotational data of the magnetic ring.
Liu teaches wherein an end of the rotating shaft (2 as shown in fig.2b) is provided with a magnetic ring (30 as shown in fig.2b), the magnetic ring (30 as shown in fig.2b) rotates together with the rotating shaft (2 as shown in fig.2b), and the motor is provided with an encoder (3 as shown in fig.2b) for reading rotational data of the magnetic ring (30 as shown in fig.2b) (par.24).
It would have been obvious to one ordinary skill in the art before the effective period to modify rotating shaft of Tang to include magnetic ring as taught and suggested by Liu in order to detect and adjust the axis offset of the rotary shaft (Liu, par.11, lines 2-3).
Allowable Subject Matter
 	Claims 2-4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior arts, Thorens et al (20110155153)in views of Shimizu (JP 2014216287) and Yu et al (2018/0140014), do not disclose wherein the sliding assembly comprises two sets of sliders, two sets of slide rails, a first mounting disc and a second mounting disc, wherein the two sets of sliders are crosswise arranged at lower surfaces of the first mounting disc and the second mounting disc respectively, the two sets of slide rails are crosswise arranged at upper surfaces of the second mounting disc and the top end of the motor respectively and cooperate with the two sets of sliders, the first mounting disc is connected with the first end of the connecting rod, and the first mounting disc and the second mounting disc are disposed apart from each other in a vertical direction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner,
Art Unit 3761